Rhodes, C. J.,
delivered the. opinion of the Court:
The appellants, Roper and Reay, entered their appearance in the action, and not having demurred or answered, their default was entered. Their objections to the complaint go to the sufficiency of the statement of the facts, but not to the sufficiency of the facts themselves, and cannot be entertained unless presented by special demurrer. Their default amounting to an admission of the facts stated in the complaint, there was no issue as between them and the plaintiff. They are, therefore, unaffected by the findings, and have no cause to complain that the judgment is not sustained by, or is repugnant to, the findings.
Judgment affirmed.